676 S.E.2d 51 (2009)
STATE of North Carolina
v.
Brian Steven MYERS.
No. 291P08.
Supreme Court of North Carolina.
March 19, 2009.
Brian Steven Myers, Pro Se.
Catherine F. Jordan, Assistant Attorney General, Tom Horner, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 19th day of June 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."
Upon consideration of the petition filed by Defendant on the 10th day of November 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 19th day of March 2009."